DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/31/2020 is being considered.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonhard (DE1503088A1).
Regarding claim 1 Leonhard discloses a wrench comprising: 
a handle (item 7); and 
a head (Item 9 from the translation, highlighted in Annotated Figure 1) disposed on the handle, the head comprising: 
a curved inner face and an outer face spaced from the curved inner face, wherein: the curved inner face is at partially curved about an axis (Annotated Figure 1), 
the curved inner face and the outer face extend in a first direction parallel to the axis between a first edge and a second edge (Annotated Figures 1 and 2); 
the curved inner face and the outer face extend in a second direction about the axis between a first end and a second end (Annotated Figure 1), and 
the handle is secured to the outer face; 

a first lateral support proximate the first edge and extending from the curved inner face toward the axis (Fig 2 Item 2 top of page); and 
a second lateral support proximate the second edge and extending from the curved inner face toward the axis (Fig 2 Item 2 bottom of page).
 
    PNG
    media_image1.png
    422
    650
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    258
    733
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 2 Leonhard discloses the wrench of claim 1 wherein the curved inner face defines a substantially constant radius about the axis (Annotated Figure 1).  
Regarding claim 3 Leonhard discloses the wrench of claim 1 wherein the first lateral support defines a first contact surface at a first distance along the first direction from the first edge and the second lateral support defines a second contact surface at a second distance along the first direction from the second edge (Figure 1).  
Regarding claim 5 Leonhard discloses the wrench of claim 1 further comprising a support member (Item 10) proximate the first end, the support member extending from the curved inner face (connected by Item 12) toward the axis and defining a third contact surface.  
Regarding claim 6 Leonhard discloses the wrench of claim 5 wherein the third contact surface comprises one of a substantially planar contact surface (Figures 1 and 2).  
Regarding claim 7 Leonhard discloses a wrench comprising: 
a curved head (Item 9 from the translation, highlighted in Annotated Figure 1) defining an opening (Item 11) sized to receive a lug of a nut, the curved head being curved about an axis and including an inner face facing the axis (annotated Figure 1); 
a support (Fig 2 Item 2 top of page or Item 10) spaced from the opening and extending from the inner face toward the axis, the support defining a contact surface spaced from the inner face in a radial direction toward the axis and configured to contact an outer surface of the nut with the lug received in the opening; and 
a handle (Item 7) secured to the curved head at a location spaced from the opening and extending in a direction away from the axis.  
Regarding claim 8 Leonhard discloses the wrench of claim 7 wherein: the curved head extends in a direction substantially parallel to the axis between a first edge and a second edge (Annotated Figures 1 and 2), the support is a first lateral support proximate the first edge (Fig 2 Item 2 top of page), and the contact surface is a first contact surface, the wrench further comprising:  Lee& Hayes'19L&H Ref.: C190-0095US CAT Ref: 19-1072US01a second lateral support (Fig 2 Item 2 bottom of page) proximate the second edge, 
Regarding claim 10 Leonhard discloses the wrench of claim 7 wherein: the curved head extends in an arcuate direction substantially along an arc about the axis between a first end and a second end, the opening is proximate the first end, and the support is disposed proximate the second end (Annotated Figure 1).  
Regarding claim 11 Leonhard discloses the wrench of claim 10, wherein the contact surface extends between a first edge of the curved head and a second edge of the curved head, opposite the first edge (Figure 1 Item 10).  
Regarding claim 12 Leonhard discloses the wrench of claim 11, wherein: the direction substantially along the arc is a first direction; and the curved head extends in a second direction substantially parallel to the axis between a first edge and a second edge, the wrench further comprising: a first lateral support proximate the first edge, (Figure 2 Item 2 top of page) the first lateral support defining a second contact surface configured to contact the outer surface of the nut with the lug received in the opening, and a second lateral support (Figure 2 Item 2 top of page) proximate the second edge, the second lateral support defining a third contact surface configured to contact the outer surface of the nut with the lug received in the opening.  
Regarding claim 14 Leonhard discloses the wrench of claim 7, wherein the contact surface is substantially parallel to the inner face (Figure 1 Item 2 is parallel to the inner face).  
Regarding claim 15 Leonhard discloses the wrench of claim 7 wherein the contact surface is contoured (Figure 1 Item 2 is parallel to the inner face).  
Regarding claim 16 Leonhard discloses a wrench comprising: 
a handle (Item 7); and 
a head disposed on the handle (Item 9 from the translation, highlighted in Annotated Figure 1), the head comprising: 

an opening (Item 11) extending through the head and spaced from the handle in a circumferential dimension about the axis; 
a first lateral support proximate the first edge and extending from the curved inner face toward the axis (Fig 2 Item 2 top of page); and 
a second lateral support proximate the second edge and extending from the curved inner face toward the axis (Fig 2 Item 2 bottom of page). 
Regarding claim 17 Leonhard discloses the wrench of claim 16, wherein the curved inner face has a substantially constant radius about the axis (Annotated Figure 1).  
Regarding claim 18 Leonhard discloses the wrench of claim 16 wherein the first lateral support defines a first contact surface proximate the first edge and the second lateral support defines a second contact surface proximate the second edge (Annotated Figure 2).  
Regarding claim 20 Leonhard discloses the wrench of claim 16, wherein the curved inner face of the head extends in the circumferential dimension about the axis from a first end to a second end, the opening is spaced Lee& Hayes'22L&H Ref.: C190-0095US CAT Ref: 19-1072US01proximate the first end and the handle is spaced proximate the second end (Annotated Figure 1), the head further comprising: an axial support member proximate the second end and extending from the curved inner face toward the axis (Item 3).

Claims 1, 3-4, 7-9, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turtle (US 6,112,625).
Regarding claim 1 Turtle discloses a wrench comprising: 
a handle (item 23); and 
a head (Item 30) disposed on the handle, the head comprising: 
inner diameter) and an outer face (outer diameter) spaced from the curved inner face, wherein: the curved inner face is at partially curved about an axis (dotted line from item 36 in Figure 1 shows the axis), 
the curved inner face and the outer face extend in a first direction parallel to the axis between a first edge and a second edge (Figure 6 top and bottom of Item 10); 
the curved inner face and the outer face extend in a second direction about the axis between a first end (Figure 2 left of page) and a second end (Figure 2 right of page)), and 
the handle is secured to the outer face; 
an opening (Item 31) spaced from the handle and extending through the head from the curved inner face to the outer face; 
a first lateral support proximate the first edge and extending from the curved inner face toward the axis (Fig 6 top part of Item 32); and 
a second lateral support proximate the second edge and extending from the curved inner face toward the axis (Fig 6 bottom part of Item 32).
Regarding claim 3 Turtle discloses the wrench of claim 1 wherein the first lateral support defines a first contact surface at a first distance along the first direction from the first edge and the second lateral support defines a second contact surface at a second distance along the first direction from the second edge (Figure 6).  
Regarding claim 4 Turtle discloses the wrench of claim 3 wherein the first distance is different from the second distance (in Column 5 Lines 30-35 Turtle discusses how the depth of one side is based on the height of the bolt while in Column 4 Lines 41-62 the depth is based off of the socket size).  
Regarding claim 7 Turtle discloses a wrench comprising: 
a curved head (Item 30) defining an opening (Item 31) sized to receive a lug of a nut (Item 35), the curved head being curved about an axis and including an inner face facing the axis (dotted line from item 36 in Figure 1 shows the axis); 

a handle (Item 23) secured to the curved head at a location spaced from the opening and extending in a direction away from the axis.  
Regarding claim 8 Turtle discloses the wrench of claim 7 wherein: the curved head extends in a direction substantially parallel to the axis between a first edge and a second edge (Figure 6 top and bottom of Item 10), the support is a first lateral support proximate the first edge (Fig 6 top part of Item 32), and the contact surface is a first contact surface, the wrench further comprising: Lee& Hayes'19L&H Ref.: C190-0095US CAT Ref: 19-1072US01a second lateral support (Fig 6 bottom part of Item 32, separated by Item 47) proximate the second edge, the second lateral support defining a second contact surface spaced from the inner face toward the axis and configured to contact the outer surface of the nut with the lug received in the opening.  
Regarding claim 9 Turtle discloses the wrench of claim 8 wherein: the first lateral support is spaced a first distance from the first edge in the direction; and the second lateral support is spaced a second distance from the second edge in the direction (Figure 6), the second distance being different from the first distance (in Column 5 Lines 30-35 Turtle discusses how the depth of one side is based on the height of the bolt while in Column 4 Lines 41-62 the depth is based off of the socket size).  
Regarding claim 16 Turtle discloses a wrench comprising: 
a handle (Item 23); and 
a head disposed on the handle (Item 30), the head comprising: 
a curved inner face curved about an axis (dotted line from item 36 in Figure 1 shows the axis) and extending between a first edge and a second edge (Figure 6 top and bottom of Item 10) in a direction parallel to the axis;

a first lateral support proximate the first edge and extending from the curved inner face toward the axis (Fig 6 top part of Item 32); and 
a second lateral support proximate the second edge and extending from the curved inner face toward the axis (Fig 6 bottom part of Item 32, separated by Item 47). 
Regarding claim 18 Turtle discloses the wrench of claim 16 wherein the first lateral support defines a first contact surface proximate the first edge and the second lateral support defines a second contact surface proximate the second edge (Figure 6).  
Regarding claim 19 Turtle discloses the wrench of claim 18 wherein the first contact surface is a first distance from the first edge and the second contact surface is a second distance from the second edge, the first distance being different from the second distance (in Column 5 Lines 30-35 Turtle discusses how the depth of one side is based on the height of the bolt while in Column 4 Lines 41-62 the depth is based off of the socket size).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leonhard (DE1503088A1) in view of Neal (US 2005/0217877).
Regarding claim 13 Leonhard discloses the wrench of claim 10.  Leonhard fails to explicitly disclose a first lateral tab extending from a first end of the curved head proximate a first edge; and a second lateral tab extending from the first end proximate a second edge, the 
Neal teaches a first lateral tab extending from a first end of the curved head proximate a first edge; and a second lateral tab extending from the first end proximate a second edge, the first lateral tab and the second lateral tab defining a notch (Annotated Figures 3 and 4) configured to receive at least a portion of a second lug of the nut with the lug received in the opening, such that the first lateral tab is disposed on a first side of the second lug and the second lateral tab is disposed on a second side of the second lug.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Leonhard with the first lateral tab, the second lateral tab, and the notch as taught by Neal.  The nut is held within the opening and force is applied to the handle.  By reducing the length of the inner face with a notch, different sized nuts would be able to be used by the tool.  This way a user could use the same wrench for various sized nuts and not have to carry multiple tools.

    PNG
    media_image3.png
    803
    512
    media_image3.png
    Greyscale

Annotated Figures 3 and 4
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723